Name: Commission Regulation (EC) NoÃ 362/2005 of 3 March 2005 providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 11010015
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 4.3.2005 EN Official Journal of the European Union L 58/3 COMMISSION REGULATION (EC) No 362/2005 of 3 March 2005 providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 1101 00 15 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1342/2003 of 27 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (2), and in particular Article 8(1) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 8(1) of Regulation (EC) No 1342/2003, applications for export licences with advance fixing of refunds for products falling within CN code 1101 00 15 made on 1 March 2005 shall be rejected. Article 2 This Regulation shall enter into force on 4 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9).